 618DECISIONSOF NATIONALLABOR RELATIONS BOARDtion area and exercise his influence to see that work is being turned out by theemployees according to schedule.In view of the foregoing,I find that The F. & S. Company presently is the em-ployer of the employees in the unit under consideration in the instant case, andfurther,that no essential attribute of the employment relationship has changed as aresult of the lease arrangement .7[Recommendations omitted from publication.]7 Under similar circumstances,where a transfer of ownership was made, after a Board-directed election,the Board granted the Petitioner'smotion to amend its certificate to con-form to the identity of the successor employer.Malden Lumber Company,90 NLRB 1361.PUBLIC SERVICE COMPANY OF INDIANA,INC.andLOCAL 1393,INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL,PETITIONERPUBLIC SERVICE COMPANY OF INDIANA, INC.andLOCAL 135, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,AFL, PETITIONERPUBLIC SERVICE COMPANY OF INDIANA,INC.andLOCAL 1393,INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL,PETITIONERPUBLIC SERVICE COMPANY OF INDIANA, INC.andUTILITYWORKERSUNION OF AMERICA,CIO, PETITIONER.Cases Nos. 35-RC-1009,35-RC-1015,35-RC-1016, and 35-RC-1021.February14,1955Decision,Order, and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before John W. Hines,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act in Case No. 35-RC-1009.No question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act in Cases Nos. 35-RC-1015,1016, and 1021, for reasons set forth below.The Employer, an Indiana corporation, is engaged as a public util-ity in producing electrical energy in the State of Indiana. It pro-vides services directly to approximately 333,830 consumers in 724I The IBEW intervened in Cases Nos.35-RC-1015 and 1021.The CIO intervened inCases Nos.35-RC-1009 and 1016.111 NLRB No. 105. PUBLIC SERVICE COMPANY OF INDIANA, INC.619communities located in 70 counties in Indiana.It also sellselectricalenergy to other utilities for resale by them.Most of the energy soldby the Employer is generated in fourmain generatingstations whichare interconnected by an extensivetransmissionand distributionsystem.The Employer has bargained with IBEW as representative of cer-tain of its employees since 1938. In 1944 the IBEW was certified asthe representative of a systemwide unit of all production, construction,generating, transmission, distribution, operating maintenance, repairservice, and meter reading department employees? In 1950, as a re-sult of an election directed by the Board, the stores employees wereadded to the unit represented by the IBEW.3The most recent contract between the IBEW and the Employer ex-pired on May 1, 1954. The petitions involved in this proceeding wereall filed during the course of the negotiations for a new contract.OnApril 2,1954, the IBEW filed its petition in Case No. 35-RC-1009, re-questing that it be certified as the representative of approximately 17employees classified as A, B, and C technicians, who work in the gen-erating stations,and who are not included in the certified unit.OnApril 29, 1954, the IBEW filed its petition in Case No. 35-RC-1016,as a resultof the Employer's announced intention not to negotiate anylonger with respect to certain classifications of employees, presentlyincluded in the bargaining unit, but whom the Employer contends aresupervisory employees.On April 29, 1954, the Teamsters filed itspetition in Case No. 35-RC-1015, seeking to sever a unit of stores em-ployees from the certified unit.On May 7,1954, the CIO filed its peti-tion in Case No. 35-RC-1021, seeking to sever a unit of all generatingstation employees from the certified unit.Cases Nos. 35-RC-1015, 1021:The Teamsters' petition and theCIO's petition present thesame basicissue, namely, whether depart-mental units may be severed in the face of a long history of bargain-ing on thebasisof a comprehensive systemwide unit of all physicalemployees.The Teamsters seeks to carve out a unit of all senior stockmen, stock-men, and stockman drivers, located in all storerooms of the Employer.The Employer operates 39 storerooms.Fifteen of these are in thecharge of storekeepers under whom work senior stockmen and stock-men.Three stores are manned by senior stockmen and stockmen, 16stores aremanned entirely by senior stockmen, and 4 aremanned en-tirely by stockmen.The Employer also employs two stockman driverswho are located at general headquarters and who transportmaterialsto points anywhere in the system. This is basically thesame unit asthat involved in Case No. 35-RC-304,4 whichresulted inthe addition8 Public Service Company of Indiana, Inc.,56 NLRB 643.8Public Service Company of Indiana, Inc.,89 NLRB 1253.6PublicService Company of Indiana, Inc., supra. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the stores employees to the systemwide unit represented by theIBEW. Except for the fact that the Employer no longer employs anytypist clerks in the storerooms and did not at the time of the earliercase employ any stockman drivers, the operations of the stores divi-sion has not changedsincethe Board's decision in the earlier case.Theduties of the typists clerks have beeneliminatedin part, and in parthave been taken over by senior stockmen or stockmen.The Teamsters contends that a unit ofseniorstockmen,stockmen,and stockmen drivers is appropriate, notwithstanding the past bar-gaining history on a broader basis, because it is "exactlythe same asthat called for in the alternative by the IBEW in 1950. . . . (withthe exception of the typists clerks)," and the only reason why theBoard did not find such a unit to be appropriate in theearlier casewas because the employees in the 1950electionvoted for the IBEW,and thus the Board held that they had indicateda desireto be repre-sented by the IBEW in the larger unit. The Teamsters points outthat in that election, the stores employees had no opportunity to votefor a unionother than the IBEW, and that they should nowbe givensuch an opportunity.The Teamstersarguesthat the stores employeescomprise a functionally distinct, homogeneous group of employees con-stituting an appropriate departmental unitseverablefrom the largerunit in accordance with theAmerican Potashdecision 6The CIO seeks to carve out a unit of all productionand mainte-nance workersemployed in the Employer's generating stations(includ-ing the technicians A, B, and C, who are the object of the IBEW'spetition in Case No. 35-RC-1009) and travelling mechanics. In thealternative the CIO will accept any unit that the Board may deem tobe appropriate.The CIO contends that the Employer's generating station employeescomprise a functionally distinct, homogeneous group ofemployeesconstituting an appropriate departmental unit which may be severedfrom the larger unit if the employees desire.The CIO relies on theAmerican Potashdecision as authority for its position. It argues thatin its decision in that case the Board did not include public utilitiesamong the industries in which it would not permit severance and there-fore the decision must be read as permitting severance of craft ordepartment units from historically established systemwide units in theutility industry notwithstanding the integrated nature of the industry.The reliance of the CIO and Teamsters on theAmerican Potashdecision is misplaced.The Board's policy that a systemwide unit in apublic utility is the optimum appropriate unit, is a principle apartfrom theNational Tubedoctrine.Therefore, theAmerican Potashdecision, which sharply limited the application of that doctrine is not5 AmericanPotash & ChemicalCorporation,107 NLRB 1418. PUBLIC SERVICE COMPANY OF INDIANA, INC.621relevant to a determination of the severance issue in this case whichinvolves a public utility.However, even assuming the applicabilityof theNational Tubepolicy to the utility industry, it is clear that theAmerican Potashdecision was not intended to revise that policy, forin that decision the Board stated :However, as we do not deem it wise or feasible to upset a patternof bargaining already firmly established, we shall continue to de-cline to entertain petitions for craft or departmental severance inthose industries in which the Board has already appliedNationalTubeand where plant-wide bargaining prevails.Thus it is clear that the question of the appropriateness of the unitssought by the CIO and the Teamsters must be decided in the lightof the Board's established policies with respect to the utility industry.That policy has clearly been to favor the larger unit over the smallerunit, and to regard the systemwide unit as the optimum appropriateunit for collective bargaining.6Where such a unit has been establishedfor a considerable period of time as is the case here, we are most re-luctant to disturb it.'For this reason and because (1) the recorddiscloses that the Employer's operations, as is typical of the utilityindustry generally, are highly integrated, with each phase and eachdepartment dependent upon all others in order for each to carry outits assigned functions; (2) the Employer's labor relations policies arecentrally controlled; and (3) there exists a definite community of in-terests between the employees involved in these two petitions and theother employees in the certified unit, we find that the units sought bythe Teamsters and the CIO are inappropriate. Accordingly, we shalldismiss their petitions.Case No. 35-RC-1016:As indicated above, the IBEW filed its peti-tion in this case as a result of the Employer's announced refusal tobargain with it concerning employees employed in the classificationsof substation construction foreman A, line foreman A, and controloperator at Noblesville and Wabash River generating stations, loaddispatcher (general headquarters), and load dispatcher (Bedford andKokomo).Neither the IBEW nor the Employer desires an electionamong these employees or among the employees in the existing certi-fied unit, and in no other way does the Employer challenge the ma-jority status of the IBEW or the validity of the existing certification.We find, therefore, that the petition raises no question concerning rep-resentation of the Employer's employees and accordingly, shall dis-miss the petition as such and treat it as a motion to clarify the descrip-tion of the certified unit.'6Potomac Electric Power Company,107 NLRB 886,Rockland Light & Power Company,Southern Colorado Power Company,104 NLRB 926.9 Southern Colorado Power Company, supra8United Aircraft Corporation, Pratt & Whitney Aircraft Division,108 NLRB 52. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing the Employer stated that it intended to place into,effect new position descriptions covering each of the disputed classi-fications, which descriptions are designed clearly to set forth the re-sponsibilities of the employees in the disputed classifications so as toeliminate all doubt as to their supervisory status.The proposed newposition descriptions carry the title of supervisor, and specify inunmistakable language that the duties of the individuals herein in-volved will include the responsibility,inter alia,"for discipline, whennecessary on the job, and for recommending promotions, demotions,.transfers, discharges or reassignment of employees" under their super-vision, and in some cases for hiring of employees.Under these circumstances, it would serve no useful purpose for theBoard to make a determination as to the unit placement of employeesin the disputed classifications, and we make none.'And while we makeno disposition as to the status of these employees when the proposednew position descriptions go into effect, we note that possession ofauthority effectively to recommend promotions, demotions, transfers,discharges, and hiring of employees, would clearly render them super-visors within the meaning of the Act, and they would be excluded, assuch, under the terms of the existing certification.4.Case No. 35-IBC-1009:In this case the IBEW seeks to add 3 tech-nicians A, 4 technicians B, and 7 technicians C to the existing system-wide unit which it currently represents.These employees are pres-ently unrepresented.The CIO intervened in this case in order to pro-tect its interest in these employees, in the event that the Board directedan election in a voting group of all generating station employees, con-tending that in that event the technicians should be included in such avoting group.The technicians work in the four main generating sta-tions, under the supervision of an engineer (station efficiency).Theyperform manual maintenance and repair of water, steam and airvalves, and make routine analytical tests of coal and water samples.Technicians C are recruited as high school graduates and advance totechnician B and technician A. The parties are agreed that the tech-nicians are not technical employees, and may appropriately be addedto a unit which includes the generating station employees with whomthey have a close community of interests.None of the parties desiresan election in the systemwide unit currently represented by the IBEW.We can find no basis for establishing these employees as an appro-priate unit by themselves.However, they may be appropriatelyadded to the existing systemwide unit.10B Supra10The Zia Company,108 NLRB 1134,American Can Company,108 NLRB 1209. Thoughthe CIO indicated that it desired to appear on the ballot if an election were directedamong the technicians A, B, and C, it does not have a petitioner's showing of interestamong these employees.Therefore without deciding whether the technicians might con-stitute an appropriate residual unit,were a petitioner to seek to represent them on a sepa-rate basis,we shall deny the CIO's request to appear on the ballot.Cf.Cadillac MotorCar Division,94 NLRB 217;Seaboard Machinery Corporation,98 NLRB 537;Boeing Air-plane Company,86 NLRB 368. THE GREAT ATLANTIC & PACIFIC TEA, COMPANY'623Accordingly we shall direct an election in a voting group consistingof all technicians A, B, and C employed in the Employer's generatingstations at Dresser, Edwardsport, Noblesville, and Wabash River, inorder to accord these employees an opportunity to express their de-sires as to whether they wish to be added to the established unit nowrepresented by the IBEW. If these employees select the IBEW astheir bargaining agent, they will be taken to have indicated a desireto be included in the existing unit, and the IBEW may bargain forsuch employees as part of that unit. If a majority of them voteagainst the IBEW they will be taken to have indicated their desire toremain outside the existing unit, and the Regional Director will issuea certification of results of election to that effect.[The Board dismissed the petitions in Cases Nos. 35-RC-1015,35-RC-1016, and 35-RC-1021.][Text of Direction of Election omitted from publication.]THE GREAT ATLANTIC & PACIFIC TEA COMPANYandRETAIL FOODCLERKS UNION, LOCAL1500 RCIA, AFL,PETITIONERandFOODHANDLERS' LOCALS 400&489AND AMALGAMATED MEAT CUTTERS&RETAIL FOOD STORE EMPLOYEES LOCAL342,AFFIL. AMALGAMATEDMEATCUTTERS&BUTCHER WORKMEN OF N. A.,AFL.Cases Nos.2-RC-6898, 2-RC-6899, and 2-RC-6900.February 15,1955Decision,Order,and Direction of ElectionPursuant to a stipulation for certification upon consent electionexecuted August 3, 1954, an election by secret ballot was conductedon September 15, 1954, under the direction and supervision of theRegional Director for the Second Region among employees in the stip-ulated unit.The tally of ballots furnished the parties after the elec-tion shows the following :Approximate number of eligible employees------------------------6, 500Void ballots---------------------------------------------------6Votescast for RetailClerks Union,Local 1500,RCIA-AFL--------- 1, 942Votescast for Amalgamated Food Handlers Union,Locals 342, 400,489, AFL -------------------------------------------------- 2,409Votes against participating labor organizations----------------------131Valid votescounted-------------------------------------------- 4,482Challenged ballots----------------------------------------------210Valid votescounted plus challenged ballots------------------------ 4, 692On September 22, 1954, the Petitioner filed timely objections to con-duct affecting the results of the election.Pursuant to Board Rulesand Regulations, the Regional Director conducted an investigation ofthe objections, and on December 3, 1954, issued and duly served uponthe parties his report on objections recommending that the objections111 NLRB No. 106.